Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Michael Carey on 10/28/2021.

The application has been amended as follows: 
1. (Currently Amended) An integrated circuit for a challenge-response physically unclonable function (PUF), the integrated circuit comprising: 
a PUF block configured to output an internal response having n bits corresponding to a challenge that requests a response, where n is an integer greater than 1; 
a response generator configured to calculate a Hamming weight of the internal response and output the response by comparing the Hamming weight with at least one reference defined based on n/2; and
wherein the response generator is configured to generate a pulse sequence by serializing the internal response and to calculate the Hamming weight by counting the pulse sequence.  

8. (Cancelled) 

12. (Currently Amended) An integrated circuit for a challenge-response physically unclonable function (PUF), the integrated circuit comprising: 
a PUF block configured to output an internal response that has n bits and varies according to a challenge that requests a response, where n is an integer greater than 1; 
a response generator configured to output the response based on the internal response by counting a bit unit which has a particular value corresponding to at least one bit and comparing a result of the counting with at least one reference defined based on n/2; and
wherein the response generator comprises: a serializer configured to generate a pulse sequence by serializing the internal response; a counter configured to calculate Hamming weight by counting the pulse sequence; and a comparator configured to compare an output signal of the counter with the at least one reference.  

18. - 22. (Canceled)  


24. (Currently Amended) A challenge-response authentication method using an integrated circuit comprising a physically unclonable function (PUF), the challenge-response authentication method comprising: 
generating a first challenge, providing the first challenge to the integrated circuit; obtaining, from the integrated circuit, a first response corresponding to the first challenge; 
evaluating the first response based on a first Hamming weight of an n-bit first internal response generated by the integrated circuit in response to the first challenge, wherein the evaluating the first response comprises comparing the first Hamming weight with at least one reference defined based on n/a; and
wherein generating a pulse sequence by serializing the internal response and to calculate the Hamming weight by counting the pulse sequence.  

25.-35. (Canceled)  

Reasons for Allowance
37.	Claims 1-7, 9-17 and 23-24 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20160156476 discloses on paragraph 0018 “A method of performing key generation for a physically unclonable function (PUF) circuit according to 

U.S. Publication No. 20180102155 discloses on paragraph 0008 “One exemplary embodiment provides a magnetoresistive device. The magnetoresistive device comprises a physically-unclonable-function circuit and a second magnetoresistive circuit array. The physically-unclonable-function circuit comprises a control device and a first magnetoresistive circuit array. The control device comprises an energy-generation circuit and a controller. The first magnetoresistive circuit array is coupled to the control device. The first magnetoresistive circuit array comprises a plurality of magnetoresistive circuits, wherein each magnetoresistive circuit comprises a magnetic-tunnel-junction device. After the control device initializes the magnetic-tunnel-junction devices to a resistance state, the control device provides a first energy to the magnetic-tunnel-junction devices and determines whether the hamming weight of at least one of the magnetic-tunnel-junction devices which has a predetermined resistance state is within a predetermined range or not. The second magnetoresistive circuit array comprises the first magnetoresistive circuit array and a magnetoresistive-random-

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-7, 9-17 and 23-24 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses to output internal response having n bits corresponding to a challenge that requests a response and to calculate a Hamming weight of the internal response and output the response, no one or two references anticipates or obviously suggest generate a pulse sequence by serializing the internal response and to calculate the Hamming weight by counting the pulse sequence in view of a challenge response generating scheme.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491